Title: To Thomas Jefferson from Edward Church, 25 September 1793
From: Church, Edward
To: Jefferson, Thomas


Lisbon, 25 Sep. 1793. He wishes to provide a more authoritative account of two actions between the French and the Spanish that his accompanying letter of 22 Sep. mistakenly described as having taken place near Perpignan. On 28 Aug. General Dagobert’s army surprised and defeated a Spanish force of about 3,000 men, commanded by General La Penha and camped near Montlouis, killing 700 to 800 of them, taking almost all the rest prisoner, capturing eight artillery pieces and all the baggage, and entering and garrisoning Puycerda, reportedly the key to Catalonia. On 5 Sep. an army of 6,000 chosen Spanish troops, commanded by General Vasques and situated so as to sever all communication between Dagobert’s army and France, was attacked and completely defeated by the French, reportedly with a third of the men slaughtered in battle, the rest taken prisoner, and thirteen cannon, all baggage, and many mules fallen into French hands, the loss of the mules being especially regretted. The English have raised their costly siege of Dunkirk. The allied forces will probably need another campaign but may not be able to afford it. 26 Sep. He has received a polite and unequivocal letter from Luís Pinto de Sousa stating that orders have been sent this day to the governor of Madeira to make full compensation to Pintard, the consul there, for detaining his vessel bound for Bordeaux.
